Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statements on Form S-3 of our report dated September 23, 2014 relating to the consolidated financial statements of Aoxing Pharmaceutical Company, Inc., which appears in the Annual Report on Form 10-K for the year ending June 30, 2014, and to the reference to us under the heading "Experts" in the Prospectus, which is a part of this Registration Statement. /s/BDO China Shu Lun Pan Certified Public Accountants LLP Shanghai, People's Republic of China June 19, 2015
